Order entered December 3, 2020




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-20-00072-CV

                    GBENGA EMANUEL OWOYE, Appellant

                                       V.

                          OMOWUMI OWOYE, Appellee

                On Appeal from the 439th Judicial District Court
                           Rockwall County, Texas
                      Trial Court Cause No. 1-18-1697

                                     ORDER

      Before the Court is appellee’s November 30, 2020 third motion for an

extension of time to file her brief on the merits. We GRANT the motion. We

ORDER the brief tendered to this Court by appellee on November 30, 2020 filed

as of the date of this order.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE